Mr. Justice McAllister delivered the opinion of the Court: The statute providing for the office o. police magistrate in question, in prescribing the term of his office, declares that he shall hold his office for the term of four years and until his successor shall be elected and qualified. Private Laws 1861, p. 648. The information in this case admits title to the office in the defendant, Brackett, on the 4th day of April, 1871, but calls for his wai’rant to hold it after that time, alleging the election, and that Brackett was a candidate for re-election, but that Daniel McGowan received the highest number of votes at such election; filed his bond, received his commission, and was duly qualified; that Brackett, well knowing the premises, unlawfully held and continued to hold said office after his successor was duly elected and qualified. There was a plea by Brackett that McGowan, at the time of his election, was an alien ; to which relator, McGowan, replied his naturalization in and by a criminal court of the State of Missouri, on which issue was joined. To maintain this issue, a copy of the record of said criminal court was offered in evidence on behalf of relator, which was objected to by the defendant’s counsel. The objection was overruled by the court, and the record received in evidence. To which ruling exception was taken. The copy of record received in evidence ivas simply certified by the clerk with the seal of the court attached. There was no certificate of the presiding judge of the court, as required by the act of congress. Nor was there anything in evidence to show the jurisdiction of the court, ahd that it possessed the requisite jurisdiction to naturalize aliens under the act of congress. We are of the opinion that the court erred in admitting the copy of the record of the criminal court in evidence, and in rendering judgment, and for this reason the judgment must be reversed and the cause remanded. Judgment reversed.